DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to 12/15/2021
Claims 12-22 are currently pending in this application.  
No new IDS has been filed for this application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
	
Response to Arguments

Applicant’s arguments concerning the 112 rejections have been fully considered.  The prior rejections have been withdrawn in response to applicant’s amendments and arguments. 
Applicant’s arguments concerning the 103 rejections have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below.   

Claim Rejections - 35 USC § 112
The prior 112 rejections have been withdrawn in response to applicant’s amendments/arguments. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US Patent Application Publication 2009/0106553 (hereinafter Wang), in view of Fuji US Patent Application Publication 2006/0088157 (Fuji)

As per claim 12, Wang teaches a computer-implemented method of quantum-secured communications comprising: receiving a message and an authentication tag for the message (Figure 7, paragraphs 106-108 with Bob receiving message from Alice; see paragraphs 82 and 83 with Bob receiving  optical signal from Alice; optical signal is the message and authentication tag), deriving a comparison tag for the message based at least in part on an authenticator that uses one or more quantum keys, wherein the authenticator uses stream-wise operations (Figure 7, paragraph 107 wherein wherein Bob modulates phase shift based on device key and a phase shift based on user key).
Although Wang teaches deriving a comparison tag, Wang does not explicitly teach checking whether the message is authentic based on a comparison of the authentication tag and the comparison tag.  However, checking whether data is authentic based on comparisons of its own calculate information and received information is notoriously well known in the art.  For example, see Fuji (paragraphs 97 and 98 with generating/calculating H(m’) and making comparisons.  Further, Fuji teaches receiving a concatenation of a message and an authentication tag, wherein the authentication tag is formed based on the message (paragraph 90, 91 with sender generating an authentication tag H(m) based on message m and concatenating message m and authentication tag H(m) together; concatenated data m|H9m) are sent from sender terminal to receiver terminal as seen in paragraphs 90-92; see further Figure 1). Fuji further teaches using at least one or more quantum key sin a stream-wise operation to derive a comparison tag, wherein the derivation of the comparison tag is based on at least one or more quantum keys that occur within the authenticator (paragraphs 97-100)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang with Fuji.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by guarantee security on the basis of the uncertainty principle (paragraph 13 of Fuji). 


As per claim 19, it would have been obvious over the Wang combination wherein the computing device is part of one of: a phasor measurement unit or phasor data concentrator in an electric grid, a node in a high-speed trading system; a control station in a water management system; and a control station in an oil or gas distribution system.  Wang teaches a quantum cryptography system (see abstract), and such systems require optical measurements/phasor measurements.  Therefore, it would have been obvious, if not inherent, over Wang to utilize a quantum cryptographic system in a phasor measurement unit.  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the Wang combination as applied above, and further in view of Matsumoto US Patent Application Publication 2008/0144833 (hereinafter Matsumoto). 
As per claim 13, the Wang combination does not explicitly teach wherein the authenticator uses cyclic redundancy code operations.  However, utililizing CRC is well known in the art.  For example, see Matsumoto, such as in paragraph 22.  
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Wang combination with Matsumoto.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by generating keys while correcting data errors on transmission paths (paragraph 21 of Matsumoto).

Claims 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Wang combination as applied above, in view of Akiyama et al. US Patent Application Publication 2005/0271203 (hereinafter Akiyama), and further in view of Cerf et al. US Patent Application Publication 2004/0109564 (hereianfter Cerf).
 	As per claim 14, as best understood by the Examiner, Wang as modified does not explicitly teach wherein the authenticator is a function f(alpha) that uses a binary polynomial alpha(x) based on the message, an irreducible binary polynomial p of degree b, and a b-bit quantum key k of the one or more quantum keys.  However, such mathematical functions are notoriously well known in the art and would be obvious to utilize.  For an example of such functions, such as an irreducible polynomials utilizing certain degrees, see Akiyama, such as in paragraph 24.  Further, for utilizing binary polynomials and quantum keys, see Cerf, such as in paragraph 89.
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Wang combination with Akiyama.  One of ordinary skill I the art would have been motivated to perform such an addition to create more security (paragraph 21 of Akiyama).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Wang combination with Cerf.  One of ordinary skill in the art would have been motivated to perform such an addition to distribute secret keys at a high rate over long distances (paragraph 11). 
	As per claim 15, the Wang combination teaches wherein bits of the message are coefficients of the binary polynomial based on the message (see Akiyama paragraph 24 in combination with binary polynomials as taught in Cerf).
	As per claim 18, it would have been obvious over the Wang combination to reuse the binary polynomial p in the authenticator for different messages but different values of quantum keys used in authenticator for different messages (it would have been obvious to one of ordinary skill in the art to use new or old values when computing values; it is merely a user/design choice and would also have been obvious to one of ordinary skill in the art to use new or recycled values as there is always a balance between speed/security).

As per claim 20, the Wang combination does not explicitly teach wherein quantum key distribution occurs concurrently with the message being received.  However, performing QKD concurrently with receiving messages is well known in the art.  For example, see Mitchell (paragraph 28 and 58, wherein QKD system with signals and syncs transmitted between two parties concurrently).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Wang combination with Mitchell.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security (Mitchell paragraphs 8 and 9).


Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the Wang combination as applied above, and further in view of Mitchell et al. US Patent Application Publication 2006/0093376 (hereinafter Mitchell).
As per claim 20, the Wang combination does not explicitly teach wherein distribution of the at least oen or more quantum keys occurs after the message is received.  However, performing QKD concurrently with receiving messages is well known in the art.  For example, see Mitchell (paragraph 28 and 58, wherein QKD system with signals and syncs transmitted between two parties concurrently).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Wang combination with Mitchell.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security (Mitchell paragraphs 8 and 9).

	As per claim 21, Wang as modified does not explicitly teach wherein the message and autehtnication tags are output as part of a data stream on a single fiber connection, and wherein the method further comprises repeating the receiving, the deriving, and the outputting for each of one or more other messages that are output as part of other data streams multiplexed to support multi-level security on the single fiber connection.  However, utilizing a single fiber with multiplexed signals is notoriously well known in the art.  For example, see Mitchell, such as in paragraph 19. 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Wang combination with Mitchell.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security (Mitchell paragraphs 8 and 9).
 
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over the Wang combination as applied above, in view of Obana et al. US Patent Application Publication 2009/0240913 (hereinafter Obana).
	As per claim 22, Wang as modified does not explicitly teach wherein the authenticator uses hashing operations with Toeplitz matrices.  However, utilizing such functions would have been obvious.  For example, see Obana, such as in paragraph 14.
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the Wang combination with Obana.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security and to perform calculations having a reduced number of elements (paragraph 7 of Obana).  

Allowable Subject Matter
Claims 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495